Citation Nr: 1225405	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-38 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1970 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

During the period of the appeal, the Veteran has bilateral hearing loss manifested at most by level II auditory acuity in the right ear and level IV auditory acuity in the left ear. 


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2011): 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in April 2007.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the symptoms had increased.  




The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in June 2007.

The report of the VA examination in June 2007 included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  





Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran underwent a VA examination in June 2008, but the examiner noted that the results represented inconsistent response by the Veteran and were not valid for rating.  The Veteran was offered the opportunity to take another examination by the RO in August 2008, but the Veteran's service representative advised VA in October 2008 that the Veteran refused to report for another examination.  The Board therefore finds that VA has met the duty to assist concerning the second VA examination.  38 C.F.R. § 3.655.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles-Schedular Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 





Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).  

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 



At all relevant times, the rating for hearing loss is determined under the criteria in 38 C.F.R. § 4.85 and, when applicable under the current schedular criteria, §4.86.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Facts and Analysis

The bilateral hearing loss disability is rated noncompensable under 38 C.F.R. § 4.86, Diagnostic Code 6100, since the rating decision in February 2006 granting service connection.

In March 2007, the Veteran was evaluated by VA to determine the severity of his hearing loss before issuing new hearing aids.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 55, 45, 50, and 55, respectively; and in the LEFT ear, 55, 50, 65, and 70, respectively.  The puretone threshold average was 51 in the right ear and 53 in the left ear.  Speech discrimination was 84 percent in the right ear and 80 percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric designation of II for the right ear as the average 51 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 84 is at the end of the range between 84 and 90 percent.  For the left ear, the average 53 puretone decibel loss is in the range between 50 and 57 average puretone decibel and the speech discrimination score of 80 is in the range between 76 and 82 percent, which yields a numeric designation of IV. 


Entering the resulting numeric designations of II for the right ear and IV for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

On VA examination in March 2007, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 50, 45, 55, and 50, respectively; and in the LEFT ear, 50, 45, 65, and 60, respectively. The puretone threshold average was 50 in the right ear and 55 in the left ear. Speech discrimination was 84 percent in the right ear and 84 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of II for the right ear as the average 50 puretone decibel loss is at the end of the range between 50 and 57 average puretone decibel loss, and the speech discrimination score of 84 is at the end of the range between 84 and 90 percent.  For the left ear, the average 55 puretone decibel loss is in the range between 50 and 57 average puretone decibel and the speech discrimination score of 84 is at the end of the range between 84 and 90 percent, which yields a numeric designation of II. 

Entering the resulting numeric designations of II for the right ear and II for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.



In April 2008, the Veteran submitted a private audiological test conducted in September 2005.  Although the examination indicates a moderate- severe bilateral sensorineural hearing loss with good to excellent speech discrimination, the pure tone thresholds are reported in graphic form and the numeric results are extremely hard to read and it is not clear whether the speech discrimination scores were according to the Maryland CNC test as required by 38 C.F.R. § 4.84, 38 C.F.R. § 3.385.  The Board therefore finds the private audiogram of September 2005 is inadequate to rate the level of the Veteran's hearing loss disability for the relevant time period.

In June 2008, the Veteran was afforded a second VA examination.  The VA examiner stated that the results could not be used for rating purposes because the Veteran gave inconsistent responses and results could not be replicated during testing during both the puretone threshold and the Maryland CNC speech discrimination tests.  The speech discrimination results were not in agreement with the puretone thresholds.  Furthermore, an objective test, the distortion product otoacoustic emission (DPOAE) revealed a robust response in the mid- frequency range suggesting a hearing loss no worse than 40 dB hearing loss at those ranges.  The DPOAE results were also inconsistent with the puretone threshold and the speech discrimination tests.  

The VA examiner stated it was not likely the Veteran's hearing loss disability would significantly change from June 2007 levels to the levels recorded in June 2008, and if such a significant change did occur in a year, it represented problems other than service related noise exposure.  

Because the results were inconsistent, the RO would have scheduled a new VA examination, but the Veteran indicated through his service representative that he was not willing to report for a new VA examination.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a).  



The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination needed to produce evidence essential to his claim.  Another VA examination could have provided the information and evidence needed to establish the Veteran's entitlement to a compensable rating.  If the Veteran believes he is entitled to an increased rating for his hearing loss disability, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause, fails to report for such examination or re-examination, the claim is decided on the evidence of record. 38 C.F.R. § 3.655.

In September 2008, the Veteran submitted a private audiological test that occurred in August 2008.  The examiner concluded the Veteran had a bilateral moderate to severe sensorineural hearing loss with good speech discrimination in the right ear and excellent speech discrimination in the left ear.  The percentage of hearing loss was 54 percent under the standards of the American Academy of Otolaryngology (AAO).  The pure tone thresholds are reported only in graphic form and the numeric results are not given and it is not clear whether the speech discrimination scores were according to the Maryland CNC test as required by 38 C.F.R. § 4.84.  38 C.F.R. § 3.385.  The Board therefore finds the private audiogram in September 2008 is inadequate to rate the disability.

The Veteran argues that he is entitled to a compensable rating because the private evaluation showed a 54 percent hearing loss under AAO standards and he uses hearing aids.  Under 38 C.F.R. § 4.85, evaluation of hearing impairment for VA purposes is conducted without the use of hearing aids.  Furthermore, the application of the tables to the results of the audiograms is a very "mechanical" (i.e., nondiscretionary) process.  



See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  Stated another way, regardless of AAO standards, the Board must follow the tables in the rating schedule at 38 C.F.R. § 4.85, and cannot consider AAO standards.  

In sum, at all relevant times since the claim for a compensable rating was filed, the schedular criteria for a compensable rating under Diagnostic Code 6100 have not been met. For the foregoing reasons, the preponderance of the evidence is against a compensable schedular rating for a bilateral hearing loss disability, and the 
benefit- of- the doubt standard does not apply. 38 C.F.R. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).



Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule under the appropriate Diagnostic Code and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran receives nonservice-connected pension and Social Security benefits.  His combined service-connected disability rating is 30 percent.  The Veteran does not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase). 


ORDER

A compensable rating for a hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


